Citation Nr: 1015812	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for chest pains, 
including whether new and material evidence has been received 
to reopen the Veteran's claim of service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The Veteran testified at a May 2008 Travel Board hearing 
which was held at the Seattle RO.  In August 2008, the Board 
remanded the issues of entitlement to service connection for 
a bilateral hip condition, service connection for low back 
pain, and service connection for chest pains, also claimed as 
a heart disorder.  Although the issue presented in connection 
with the Veteran's heart disorder was before the Board as a 
request to reopen based upon the introduction of new and 
material evidence, no ruling was made on whether new and 
material evidence had been received to reopen that claim.  
The Board will now address that issue and, for the reasons 
set forth below, it now finds that new and material evidence 
has been received, warranting that the Veteran's claim of 
service connection for a heart disorder be reopened.

The Veteran's appeal also initially included the issue of 
service connection for a low back disorder.  That claim was 
granted in full by the RO in a January 2010 rating decision, 
and is not presently before the Board on appeal.


FINDINGS OF FACT

1.  The Veteran's bilateral hip disorder was first manifest 
during active duty service and has been continuous since that 
time.


2.  A rating decision mailed to the Veteran in February 2002 
denied service connection for a heart disorder, and the 
Veteran did not file a subsequent appeal.

3.  The evidence associated with the claims file after the 
February 2002 rating decision, when considered with previous 
evidence of record, relates to the factual questions of 
whether the Veteran's chest pains were first manifest in 
service and are etiologically related to her active duty 
service.

4.  The Veteran's chest pains have not been shown to be 
etiologically related to any injury, illness or disease 
incurred during her active duty service.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hip disorder was incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  The evidence associated with the claims file since the 
February 2002 rating decision that denied service connection 
for a heart disorder is new and material, and the Veteran's 
claim of service connection for a heart disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156(a) (2009).

3.  The Veteran's chest pains were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Laws and Regulations for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

II.  Service Connection for a Bilateral Hip Disorder

At the Veteran's May 2008 Travel Board hearing, the Veteran 
testified that she experienced hip symptoms following an in-
service injury in 1980.  According to the Veteran, this was 
the same occurrence which resulted in the back disability for 
which she is presently service-connected.  She further 
testified that she has continued to experience radiating pain 
in her hips since that time.

At a VA examination in October 2009, the Veteran reported 
intermittent flare-ups of pain in her hips which occurred 
once a month and radiated into her back and down the sides of 
her legs.  According to the Veteran, these flare-ups of pain 
were relieved by "popping" her right hip.  The Veteran 
again reported that her hip problems had been present since 
1980.  On examination, moderate tenderness was noted over the 
bilateral greater trochanters of both hips.  Firm pressure on 
those areas produced transient radiation down the lateral 
thighs and upward toward the Veteran's back.   The examiner 
diagnosed bilateral greater trochanteric bursitis and 
tendinitis.  The examiner opined that the Veteran's provided 
medical history was reliable, and accordingly, determined 
that the diagnosed hip disorder was at least as likely as not 
related to the Veteran's active military service.

In view of the Veteran's competent and uncontradicted lay 
assertions as to onset and continuation of hip symptoms since 
service and the favorable etiology opinion expressed in the 
October 2009 VA examination report, the Board finds that it 
is more likely than not that the Veteran's bilateral hip 
condition was first manifest during active duty service.  
Service connection is accordingly warranted for this 
disorder.  As such, the claim is granted in full.

III.  New and Material Evidence to Reopen Service Connection
for a Heart Disorder

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received after August 29, 2001, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim." 
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim for service 
connection for a heart disorder was denied in a February 2002 
rating decision on the basis that the evidence available at 
that time did not demonstrate either that the Veteran 
suffered a heart condition during active duty service or that 
the Veteran's current heart condition and/or chest symptoms 
were related to an in-service injury or illness.  In the 
absence of an appeal, the Board finds that the February 2002 
rating decision is final under 38 U.S.C.A. § 7105(c).  The 
Board must now determine whether new and material evidence 
has been received by the RO in support of the Veteran's claim 
since the issuance of the February 2002 rating decision.

In testimony provided at her May 2008 Travel Board hearing, 
the Veteran contended that an irregular heart beat was first 
noted during an examination performed during her active duty 
service at England Air Force Base, within six months to a 
year before her discharge (mid to late 1983).  According to 
the Veteran, this finding resulted in her being denied flight 
duty status.

As previously noted by the Board in its August 2008 remand, 
the Veteran is competent to assert that her chest pain began 
during service and has continued since that time.  For 
purposes of determining whether the Veteran's testimony 
constitutes new and material evidence, the credibility of her 
testimony is presumed credible.

The Board finds that the evidence associated with the claims 
file since the RO's February 2002 rating decision, when 
considered with the evidence previously of record, relates to 
the unestablished issues of whether the Veteran sustained a 
heart disorder during service and whether the Veteran's 
present disability is related to her active duty service.

For these reasons, the Board finds that new and material 
evidence has been received and that the Veteran's claim for 
service connection for a heart disorder should be reopened.  
This claim will next be addressed by the Board on a de novo 
basis, an action that will not prejudice the Veteran as her 
representative presented argument concerning the underlying 
claim of service connection for chest pains at the May 2008 
hearing.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

IV.  Service Connection for Chest Pains, Also Claimed as a 
Heart Disorder

The Veteran's service treatment records do not document any 
in-service complaints, treatment, or diagnosis of chest pains 
or heart irregularities.  A May 1983 physical examination did 
not note any abnormalities of the heart and shows that the 
Veteran was qualified for Flying Class III at that time.


Private treatment records from Dr. F.I.H. and Dr. A.E.M., 
which pertain to medical treatment from 1996 to 1999, 
document complaints of chest pain.  These records, however, 
do not indicate the onset of the Veteran's reported chest 
symptoms during service, nor do they reflect that those 
symptoms relate to her active duty service.

Records for VA medical treatment from 2004 to 2006 continue 
to document complaints of chest pain, but again, do not 
contain any opinions relating those symptoms to the Veteran's 
active duty service.

At an October 2009 VA examination, the Veteran was 
asymptomatic with regard to her chest, but she reported that 
she experienced flare-ups of left-sided chest pain which 
occurred twice a year and was associated with heart 
palpitations and irregular heartbeat.  On examination, the 
Veteran demonstrated blood pressure of 120/80, regular pulse, 
and unlabored respiration.  Heart rate and rhythm were 
regular.  No murmurs, abnormal sounds, or palpable or 
percussible cardiomegaly were detected.  Based upon these 
findings, the examiner determined that there was insufficient 
clinical data to support a diagnosis of a heart disorder.  In 
the absence of a diagnosable condition, no opinion was 
rendered as to the etiology of the Veteran's claimed chest 
pains.

As noted in the section above discussing new and material 
evidence, the Veteran has provided lay testimony that her 
chest symptoms began in service and has continued since that 
time.  Specifically, the Veteran asserted that an examination 
performed in mid to late 1983 at England Air Force Base 
revealed an irregular heart beat and that she was denied 
flight duty status.  Such contentions, however, are rebutted 
by the Veteran's service treatment records, which do not 
indicate the occurrence of any in-service chest or heart 
symptoms and show that the Veteran was in fact released to 
flight duty status following a physical examination in May 
1983.  The Board is aware of the Veteran's contentions that 
her complete service treatment records are missing, as 
reported at her May 2008 Travel Board hearing and her October 
2009 VA examination.  As discussed in more detail in the 
following section, adequate efforts have been made to locate 
additional service treatment records, however, such attempts 
have been unsuccessful in locating additional records.  Given 
that the available service treatment records directly 
contradict the Veteran's testimony, the Board finds that the 
Veteran's lay assertions as to onset of her chest and heart 
symptoms are not supported by the evidence.  The Veteran's 
assertions are further diminished by the findings of the VA 
examiner, who not only did not provide an opinion relating 
the Veteran's reported chest pains to her active duty 
service, but was unable to find a basis for a diagnosis for 
her reported symptoms.  Accordingly, the Board finds that the 
Veteran's contentions as to onset during service and 
continuity of symptoms is substantially rebutted by the other 
evidence in the claims file.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336-7 (Fed. Cir. 2006) (holding the Board is 
obligated to, and fully justified in, determining whether lay 
testimony is credible in and of itself, and that the Board 
may weigh the absence of contemporary medical evidence 
against lay statements).

Moreover, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has consistently held 
that service connection may not be predicated upon lay 
assertions of medical causation.  See Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  In the present case, the Veteran 
has not been shown to possess the requisite medical training, 
expertise, or credentials needed to render either a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matters of 
medical diagnoses and causation.  See also Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation). 

Overall, the preponderance of the evidence does not show an 
in-service injury or illness relating to the Veteran's chest 
or heart, nor does it demonstrate a current diagnosis for the 
Veteran's subjective complaints.  No opinion has been 
rendered which relates the Veteran's current chest pains to 
her active duty service.  As discussed above, the Veteran's 
lay assertions as to onset of her chest and heart symptoms is 
rebutted by the evidence in the record.  Accordingly, the 
Veteran is not entitled to service connection for chest 
pains, also claimed as a heart disorder, and this claim must 
be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

V.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Additionally, in the context of a claim to reopen a final 
decision on the basis of new and material evidence, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA requires that VA look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes the type of evidence and information 
that would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  A veteran is 
thereby notified that the question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
Failure to provide this notice is generally prejudicial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).


In this case, the Veteran and his representative were 
properly notified of the information and evidence needed to 
reopen service connection for a heart disorder in an October 
2004 notice letter.  This letter also advised the Veteran as 
to the reasons and bases for the prior denial of service 
connection for her claimed heart disorder.  After a 
reasonable period of time in which the Veteran was given an 
opportunity to respond, her claim was subsequently 
adjudicated in a March 2005 rating decision.  Moreover, 
because the Veteran's claim is reopened by this decision, no 
further notice is required on the issue of reopening and 
there can be no prejudice regarding notice of reopening.

The Board further notes that the October 2004 notice letter 
further notified the Veteran of the information and evidence 
needed to substantiate and complete a claim of service 
connection for her heart disorder and her bilateral hip 
disorder.  In a subsequent March 2006 notice letter, she was 
further notified that a disability rating and an effective 
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After the Veteran was 
provided an additional reasonable period of time in which to 
respond to the RO's March 2006 letter, the Veteran's claims 
of service connection for her heart disorder and bilateral 
hip disorder was readjudicated in a May 2007 supplemental 
statement of the case.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified private treatment records, 
VA treatment records, service personnel records, and service 
treatment records have been obtained.  Following the 
Veteran's assertions that her complete service treatment 
records were missing, the Board remanded this matter so that 
further efforts could be made to locate her complete service 
treatment records.  Accordingly, in February 2009, the RO 
made additional efforts to obtain service treatment records 
from Dyess Air Force Base in Texas, England Air Force Base in 
Louisiana, and from Okinawa.  Responses received by the RO in 
March 2009, however, reflect that no additional records are 
available.  In view of the RO's efforts and the documented 
negative response in the claims file, the Board is satisfied 
that adequate efforts have been made to locate the Veteran's 
service treatment records.  38 C.F.R. § 3.159(c)(2).  
Additionally, she was afforded a VA examination of her hips 
and chest in October 2009 by an examiner who reviewed the 
claims file.

The Board has also considered whether VA has fulfilled its 
notification and assistance requirements under 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§ 3.159, with reference to the Veteran's claim for service 
connection for a bilateral hip disorder.  Given the favorable 
action taken above, however, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for bilateral hip disorder is granted.

New and material evidence has been received, and the 
Veteran's claim of service connection for a heart disorder is 
reopened.

Service connection for chest pains, also claimed as a heart 
disorder, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


